DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 3 has been changed to as follows:
3. (Canceled)


[End Amendment]



Allowable Subject Matter
Claims 1 and 3 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1 and 3. 

Closest reference found are
1. Hansen (US 20150015371) disclosed an integrated timing system wherein the system for determining a time of an event participant passing a detection point having a participant identifier number by a proximity detector at a detection point, a highly portable device with a transceiver and a location detector for selectively receiving a participant number read, and determining a location of the portable device, and a timing system having the geographic location of the proximity detector, receiving the geographic location of the handheld device, the handheld read participant number and a handheld determined time, determining that the timing system has not received a usable tag read time from the proximity detector and determining a time of passing of the participant by the detection point by determining a delta time between the proximity detector and the handheld device and an adjusted time of participant passing based on the determined delta time and handheld determined time.

2. BLONDEAU (CH 708267) disclosed systems for highlighting a sportsman wherein the invention relates to systems and methods for highlighting a sportsman associated with the identification of a sportsman associated with a sports action during a sporting event or a ranking result of the sports event. According to one implementation, the method comprises receiving input data identifying said person to associate with said sports action and / or said ranking result, and generating a signal to activate a display system associated with said athlete according to said input data. The method further comprises transmitting said signal to said display system to highlight said athlete. The display system may for example be integrated with a jersey (102), a bib (112) or a helmet (122) or be attached to a bicycle (124).

3. Williams (US 20130303248) disclosed system for a sporting event wherein a video cueing system for a sporting event comprises receiving means operable to receive a universal clock signal, receiving means operable to receive telemetry data for one or more participants in the sporting event, processing means operable to estimate the location of the or each participant along a predetermined route based upon their respective telemetry data, detection means operable to detect, with reference to the universal clock signal, the respective time at which the or each participant reaches a predetermined location along the route, as estimated from their respective telemetry data, and video requesting means operable to request, for video streams associated with one or more participants, a position of a plurality of respective video frames having a timing referenced to the universal clock signal that corresponds to a detected respective time at which the or each participant reached the predetermined location.

4. YOSHIDA (CN 113273171) disclosed an image processing device wherein when the professional photographer or the general viewer obtains the video, the position information of the specific object can be displayed in time. The image processing apparatus includes: a display part, which is configured to display an image; a selecting part configured to select a specific object from the image displayed on the display part; a specified information generating unit configured to generate specified information of the specific object selected by the selecting unit; a sending part, which is configured to send the specified information generated by the specified information generating part to the server; an acquisition unit configured to acquire position information of the specific object based on the specified information from the server; and a control part, which is configured to based on the position information of the specific object obtained by the obtaining part, the display part displays the additional information.

5. 渡邊 (JP 6902492) disclosed an object identification device wherein the invention relates to an object identification device that captures an image including a moving object with a camera and identifies the object in the image based on the captured image.


However, the cited references did not disclose the claimed limitation of the independent claims 1 and 3:
“based on object-recognition data from at least one of the object-recognition devices, determining a time at which a competitor reached a selected one of the predetermined locations during the race;”


Drawings
The drawings filed on 11/30/2020 are accepted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685